DETAILED ACTION
Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is filed in response to Applicant’s Request for Continued Examination dated January 13, 2021.  Claims 1 and 13-15 are currently amended and claims 1-17 remain pending in the application and have been fully considered by Examiner.
In view of Applicant’s amendment, the 35 USC 112(a) rejections presented in the final office action mailed on November 17, 2020, are hereby withdrawn. However, new 112(a) deficiencies have been introduced (see the Claim Rejections – 35 USC 112(a) section below).
In view of Applicant’s amendment and Remarks, the 35 USC 103 rejections are hereby withdrawn.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references 

Arguments - 35 USC 112(a)
Applicant has argued that the new limitations do not include new matter because Applicant’s Fig. 2 and paragraphs [0055-57] and [0061-62] teach that functions F1 and F4 are “both are associated with the accounting department,” “F2 corresponds to F5 as both are associated with the sales department,” and “F3 corresponds to F6 as both are associated with the manufacturing department.”1  However, this merely describes software functions that work together in a distributed manner, which is not the same as “form a plurality of groups of corresponding software elements for the software,” as currently claimed.  Applicant’s argument is therefore unpersuasive.
Claim Objections
Claim 16 is objected to because of the following informality:  lines 2-4 recite with emphasis added, “wherein the analyzing unit computes association information between the fixed value and the software element having a dependency relationship by computing the relationship strength of the software element with the fixed value for each software element,” a relationship strength of the software element with the fixed value for each software element --.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor, at the time the application was filed, had possession of the claimed invention.

	With respect to claim 1, the claim has been amended to recite “wherein the first set of software elements respectively correspond to the second set of software elements to form a plurality of groups of corresponding software elements for the software.”  Although Applicant’s 2, this is different from “form a plurality group of corresponding software elements,” as currently amended.

	With respect to claims 13 and 14, each recites limitations similar to claim 1 and therefore suffer the same 35 USC 112(a) deficiency identified above.

	With respect to all dependent claims, each inherits the 35 USC 112(a) deficiency suffered by its respective base claim.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN DAVID BERMAN whose telephone number is (571)272-7206.  The examiner can normally be reached on M-F, 9-6 Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated 

/STEPHEN D BERMAN/Examiner, Art Unit 2192 

/S. Sough/SPE, AU 2192                                                                                                                                                                                                                                                                                                                                                                                                           


	
	
                                                                                                                                                                                   


	
	
	

	
	
	

	
	


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 See Remarks at p. 
        2 See Applicant’s Fig. 2 and associated text at [0055] and [0061].